Citation Nr: 0532732	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-02 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for back disorder.

2.  Entitlement to service connection for right leg disorder.  

3.  Entitlement to service connection for right hip disorder.  

4.  Entitlement to service connection for right arm disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1959.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The four issues listed 
on the title page of this decision are the only ones before 
the Board for appellate review.  

In March 2005, the veteran testified at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; the hearing transcript is associated with 
the record.  The record was left open to permit the veteran 
to submit additional medical records, which were received in 
May 2005, along with a waiver of review by the agency of 
original jurisdiction to encompass these additional records 
and two December 2003 private physician statements.

The Board notes that the RO is in the process of developing 
and adjudicating the veteran's service-connection claims for 
bilateral hearing loss, post-traumatic stress disorder, and a 
bilateral eye disorder.  
 
The appeal as to all four issues is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Having reviewed the entire record below, the Board finds that 
further development is needed before a decision can be 
rendered.  The specific bases for remand are set forth below.

In this case, the veteran testified that, if his service 
medical records were available, they should show that he was 
hospitalized at Ft. Bragg, North Carolina for two days, when 
he missed the drop zone and landed in the woods during a 
parachute jump in February or March 1958.  He also testified 
that, on December 31, 1957, he was injured in a motor vehicle 
accident (MVA) while on leave; that he was a day late coming 
back from leave, so that he was given an Article 15 for being 
AWOL and that is why he stayed in the Army an extra day; 
that, upon his return to Ft. Bragg, he was treated on sick 
call for glass in his elbow because he went through the 
windshield of the car; and that he was on sick call for about 
two or three weeks after his return.  Essentially, the 
veteran alleges that the claimed disabilities are 
attributable to (a) parachute jump activities between January 
and March 1958 as a member of the 501st Infantry, 2nd Airborne 
Battle Group, 82nd Airborne Division; and (b) involvement in 
an automobile accident on December 31, 1957 or on January 1, 
1958, near Syracuse, New York, while on his way back to base 
following leave, which reportedly delayed his return by one 
day.  See lay statements; Board hearing testimony.  

Initially, the Board notes that the veteran's service medical 
records are not in the record.  The RO has made efforts to 
obtain such records, including extracts of the Office of the 
Surgeon General (SGOs), "sick reports," and "morning" 
reports, from the National Personnel Records Center (NPRC).  
The NPRC reported that, assuming any such records did exist, 
they likely were destroyed in the 1973 fire.  The Board 
observes that, in its most recent response, the NPRC asked 
the RO to narrow the search time to three months or less, but 
it does not appear that a follow-up request was made.  On 
remand, VA should initiate another search for service medical 
and personnel records (Article 15s), SGOs, and sick/morning 
reports for the period of January through March 1958, the 
time period when the veteran claims he sustained injuries in 
an MVA and in a parachute jump incident at Ft. Bragg.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (where a 
veteran's records are lost the Board has a heightened duty to 
provide a full explanation of the reasons or bases for it 
findings).  Since the veteran also reported that he had been 
treated at the Fort Bragg Army Hospital for injuries 
sustained in a MVA and a parachute jump in 1958, on remand, 
VA should attempt to obtain records from this hospital.  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims 
(Court) has further held that the "duty to assist" the 
appellant includes advising him that, even though service 
records were not available, alternate proof to support the 
claim will be considered.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated the veteran, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  While the veteran did 
submit statements from laypersons, including several family 
members and acquaintances, it does not appear that the RO 
advised the appellant regarding the alternative evidence, 
which may be submitted instead.  Therefore, the RO should 
contact the appellant and advise him that, in light of his 
missing records, he may provide such alternative evidence.

During the videoconference hearing, his representative 
expressed a concern that the veteran's service medical and 
personnel records inadvertently might have become associated 
with a different veteran's records.  Apparently, in VA's 
computerized records system, there is another 
veteran/claimant with the same name as the appellant's and 
both of them reside in Florida.  See Board hearing 
transcript, pp. 15-17.  On remand, VA should investigate this 
matter to ensure that any service records for the appellant 
in this case are obtained and associated with the appellant's 
claims file.      

The veteran also reported that he was treated at JFK Medical 
Center, West Palm Beach, Florida, in 1994 or 1995, after a 
slip and fall.  See Board hearing transcript, pp. 19-20.  The 
veteran was also treated at the Palms West Hospital in 1995 
and 1996.  He tried to obtain such records and was partially 
successful.  On remand, VA should attempt to obtain treatment 
records from these facilities.  The Board reminds the veteran 
that the duty to assist is not a one-way street, and that he 
has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326 and 3.655; see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  He is advised that he has 
an obligation to assist VA in the development of his claims, 
and that failure to do so may result in an adverse decision.

The record reflects that, beginning in the early 1990s, the 
veteran has received Social Security Administration (SSA) 
disability compensation benefits based, in part, on the back 
disorder for which he is seeking service connection.  VA's 
duty to assist the veteran includes an obligation to obtain 
SSA records.  Masors v. Derwinski, 2 Vet. App. 181, 187-88 
(1992). 

Based upon the foregoing, this matter is REMANDED for the 
following actions:  

1.  The VA should attempt to complete the 
development of the evidence with regard 
to the missing service medical records in 
accordance with the provisions of the VA 
adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29, including having the veteran fill 
out a complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data.  The veteran should be instructed 
to include the organizations to which he 
was assigned during active duty 
(battalion, regiment, etc.), for example, 
the 501st Infantry, 2nd Airborne Battle 
Group, 82nd Airborne Division.  If he is 
unable to do so, the VA should use the 
veteran's NA Form 13038 to complete any 
information needed by the NPRC.  The VA 
also should ask the NPRC to attempt to 
obtain clinical records from the Fort 
Bragg, North Carolina, Army Hospital for 
treatment rendered to the veteran from 
December 1957 through 1958.  Any such 
records should be associated with the 
claims file.  If any records are 
unavailable, please have the provider so 
indicate.

2.  The VA should determine whether any 
of the appellant's service records, both 
medical and personnel, might have been 
inadvertently associated with the records 
of another claimant/veteran residing in 
Florida (Del Ray Beach), who has the same 
name as the appellant in this case.  See 
Board discussion above.  Note the 
appellant indicated that he has gone by 
several names: Dale R. Ellis, Robert D. 
Ellis, Robert Ellis, Dale Ellis and 
Robert Ellis.  If any such service 
records for the appellant in this case 
are found, they should be associated with 
his claims file.

3.  The VA should advise the veteran that 
he can submit alternate evidence to 
support his service-connection claims, 
including statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" 
certificates or affidavits); employment 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians from whom he may have received 
treatment, especially soon after 
discharge; letters written during 
service; and insurance examinations.  The 
VA should assist the veteran in this 
respect, and should pursue all logical 
follow-up development pertaining to 
diagnosis of, and treatment for, any of 
the claimed disorders.

4.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a disorder of the 
back, right arm, right hip or right leg 
from March 1959 to the present.  The VA 
should obtain records from each health 
care provider the veteran identifies that 
still might have records, if not already 
in the claims file.  In particular, VA 
should try to obtain missing records from 
the JFK Medical Center in West Palm 
Beach, Florida, dated in the early to 
mid-1990s; from the Palms West Hospital 
in Loxahatchee, Florida, where the 
veteran was treated in 1995 and 1996; and 
from the North Florida/South Georgia 
Veterans Health System.  Note the 
appellant indicated that he has gone by 
several names: Dale R. Ellis, Robert D. 
Ellis, Robert Ellis, and Dale Ellis.  If 
any records are unavailable, please have 
the provider so indicate.  

5.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of the 
veteran's claim for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

6.  After completion of 1 through 5 
above, VA should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to identify any disorder(s) 
of the spine, right leg, right hip, and 
right arm, to include arthritis, with 
opinions as to their etiologies.  The 
claims file, this remand and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.  
After the claims file is reviewed and a 
thorough clinical examination is 
conducted, the examiner should offer an 
opinion as to: (1) whether the veteran 
has any particular disorder(s) of the 
spine, right leg, hip, and right arm, to 
include arthritis; (2) whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder(s) 
is etiologically related (a) to the 
veteran's period of active duty, to 
include injuries sustained in a motor 
vehicle accident or a parachute jump, or 
(b) to post-service trauma, to include a 
slip and fall in 1995.  If arthritis is 
found, the examiner should indicate (1) 
whether it was manifested within one year 
of service and (2) whether it is due to 
age or related to some in-service or 
post-service trauma.  

The examiner should give detailed 
clinical findings and clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

7.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claims to include on a 
direct and presumptive basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which fully sets 
forth the controlling law and regulations 
pertinent to the issues on appeal, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  
38 C.F.R. § 3.655 (2005).  

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case as to any issue on appeal.  The veteran is not 
required to respond until he receives further notice, but he 
and his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

	
 
 
 
 

